                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 RASHAN-I: SAVAGE                                  :             CIVIL ACTION
            Plaintiff                              :
                                                   :             NO. 19-1114
                v.                                 :
                                                   :
 (ASSISTANT DISTRICT                               :
 ATTORNEY) LEDERER et al.,                         :
           Defendants                              :

                                             ORDER
       AND NOW, this 12th day of April, 2019, upon consideration of Plaintiff Rashan-I:

Savage’s Amended Complaint (ECF No. 7), it is hereby ORDERED that:

       1.      The Amended Complaint is DISMISSED with prejudice as to Defendants City of

Philadelphia and “9th District of Phila. Police Dept.” for failure to state a claim, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the Court’s Memorandum.

       2.      All further proceedings against the remaining Defendants, Transit Officer Camburn

and Transit Officer Rooney, are STAYED until Savage informs the Court that his related criminal

cases, Commonwealth v. Savage, Docket No. CP-51-CR-0003098-2018 (Philadelphia Cty.

Common Pleas) and Commonwealth v. Savage, Docket No. CP-51-CR-3253-2018, have been

resolved, including any available appellate proceedings.

       3.      The Clerk of Court shall TRANSFER this case to the civil suspense file.




                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
